Citation Nr: 1730161	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for panic disorder.

2. Entitlement to service connection for avascular necrosis.

3. Entitlement to service connection for coronary artery disease with myocardial infarction.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6. Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder, recurrent.

7. Entitlement to an effective date prior to October 7, 2010, for the grant of service connection for major depressive disorder, recurrent.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).

9. Entitlement to compensation benefits under 38 U.S.C.A. § 1151 (West 2014) associated with VA medical treatment for avascular necrosis.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had honorable active military service from February 1980 to January 1985.  He additionally had a period of active military service from July 1985 to February 1989 that was other than honorable (OTH).

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2013 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of service connection for panic disorder, avascular necrosis, coronary artery disease, TDIU, and compensation under 38 U.S.C.A. § 1151 were before the Board in July 2015, when they were remanded for further development.  At that same time, the Board granted service connection for a depressive disorder, but denied service connection for alcoholism; the Board also granted an initial 20 percent rating for a lumbar spine disability.


The issues of service connection for coronary artery disease, a higher rating and earlier effective date for major depressive disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not been diagnosed as having a panic disorder.

2. Avascular necrosis was not manifested during service, and is not shown to be related to such service.

3. The Veteran has not been diagnosed as having bilateral hearing loss for VA purposes.

4. The probative evidence of record establishes COPD resulted in part from asbestos exposure during service.

5. The probative evidence of record does not indicate that the Veteran has any additional disability resulting from treatment for avascular necrosis at a VAMC due to an event not reasonably foreseeable or that was proximately caused by carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA in furnishing the treatment.


CONCLUSIONS OF LAW

1. Service connection for a panic disorder is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. Service connection for avascular necrosis is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

4. Service connection for COPD is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5. The criteria under the provisions of 38 U.S.C.A. § 1151 for compensation for additional disability related to avascular necrosis are not met. 38 U.S.C.A. § 1151  (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein with respect to the claim for service connection for COPD, no further discussion of the VCAA is required with respect to that claim.

The notice requirements have been met with regard to the other claims.  January 2011 and October 2011 letters notified the Veteran of the information needed to substantiate and complete his claims for service connection and for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of the issues, the notice was timely.

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The service treatment records and post-service treatment records have been obtained.  VA medical opinions were obtained.  The opinions are adequate to decide the claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the June 2016 and July 2016 examinations substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Appellant is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service Connection

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

I. Panic Disorder

The Veteran contends he has a panic disorder due to his service.

His service medical records do not reflect complaints or treatment for a panic disorder.  A January 1984 Report of Medical Examination noted he was psychiatrically normal.

On May 2013 VA mental disorders examination, the examiner diagnosed recurrent major depressive disorder and alcohol dependence in sustained full remission.

An October 2013 private assessment noted the Veteran had a depressive disorder and "social impairment."

On November 2013 VA mental disorders examination, the sole diagnosis was a depressive disorder not otherwise specified (NOS).

On June 2016 VA examination, obtained as part of the Board's prior remand, the examiner diagnosed recurrent major depressive disorder and alcohol dependence in sustained full remission.  The examiner noted that during the clinical interview, the Veteran reported symptoms of anxiety, such as feeling anxious in crowded places, and waking up in a panic at night about twice a month.  However, the examiner stated the symptoms of anxiety do not meet the DSM-V criteria for a diagnosis of panic disorder.  Rather, the examiner stated the feelings of anxiety an occasional nighttime panic attacks are part of his already service-connected major depressive disorder.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran has not submitted any medical evidence that shows he has a diagnosed panic disorder during the appellate period or a diagnosis close in time to the appeal period.

Assuming, arguendo, that the Veteran does have a diagnosed panic disorder, the Board finds that the evidence of record does not support a finding of service connection.

The Board has considered the Veteran's reports attributing a panic disorder to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of any panic disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the absence of any persuasive and probative evidence that the Veteran has a panic disorder that is etiologically related to active service, service connection is not warranted and the claim must be denied.

Here, because there is no current diagnosis of a panic disorder at any time relevant to the appeal period, service connection cannot be granted.  Brammer, 3 Vet. App. 223.  The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

II. Avascular Necrosis

The Veteran contends his avascular necrosis is due to service, to include due to alcoholism.  The Board notes that service connection for alcoholism was denied in its July 2015 decision.

The Veteran's service medical records do not indicate complaints or treatment related to avascular necrosis.

The Veteran reported he first experienced pain in his left groin area in 2004, and that he first reported it to his private physician in June 2005.  His VA medical records show that avascular necrosis was first diagnosed in June 2008.

On June 2016 VA examination, the examiner opined that avascular necrosis was less likely than not incurred in or caused by service.  The examiner noted that there was evidence of a history of alcohol abuse beginning at age 17, and initially stopping in November 1982 when the Veteran received treatment in service.  The examiner stated there was no evidence of continued alcohol abuse for the remainder of his period of honorable service, and that any alcohol dependence from February 1980 to November 1982 would not have led to avascular necrosis.  The examiner opined that the Veteran's avascular necrosis was idiopathic, as multiple orthopedic studies have found that 85 percent of cases are idiopathic.  The examiner stated he also spoke to an orthopedist who agreed that the avascular necrosis was idiopathic.  The examiner further noted that there was no radiographic evidence of avascular necrosis of the hips prior to June 2008.

The Board finds that the evidence of record does not support a finding of service connection for avascular necrosis.

The Board finds the VA examiner's opinion to be the most probative evidence of record regarding the relationship between the Veteran's avascular necrosis and service.  The examiner expressed familiarity with the record and provided a clear explanation of rationale.  The examiner outlined the Veteran's medical history and found it less likely than not that the Veteran's avascular necrosis was related to service.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.  Moreover, because the Board previously denied a claim for alcoholism, service connection for avascular necrosis may not be found on a secondary basis to alcoholism.

The Board has also considered the statements from the Veteran attributing his avascular necrosis to service.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and the Veteran does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of his avascular necrosis.  Jandreau, 492 F.3d 1372.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for avascular necrosis.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert, 1 Vet. App. at 53.

III. Bilateral Hearing Loss

The Veteran contends he has bilateral hearing loss due to service.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran underwent a VA audiological examination in September 2015.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
30
25
15
25
LEFT
25
20
25
30

Speech recognition testing using the Maryland CNC test could not be performed, as the audiologist noted it was not appropriate for the Veteran because of "language difficulties, cognitive problems, inconsistent word recognition scores, etc."

This evidence does not support hearing loss for VA purposes under 38 C.F.R. § 3.385.  Significantly, treatment records in the claims file also do not reflect audiometric thresholds commensurate with a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

As set forth above, one of the elements necessary for service connection is evidence of a current disability.  The Board has considered the Veteran's contentions with respect to his reduced hearing acuity.  The Board acknowledges that the Veteran is competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also notes that there is evidence in the Veteran's service records indicating he had hearing difficulties during service.  However, the evidence during the period on appeal fails to establish that he currently has hearing loss for VA compensation purposes.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.

Here, because there is no current diagnosis of a hearing loss disability at any time relevant to the appeal period, service connection cannot be granted.  Brammer, 3 Vet. App. 223.  The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

IV. 
COPD

The Veteran contends he has COPD due to service, to include due to conceded asbestos exposure.

His military service records do not show complaints or treatment related to COPD or breathing problems during his period of honorable service.

A private physician's letter from November 2016 opined that after review of the claims file and an interview with the Veteran, it was "highly likely" that the Veteran's history of smoking, as well as his exposure to asbestos for many years in the military, each were as likely as not to contribute materially and substantially to the development of COPD.  The doctor noted that asbestos does not break down, but rather the asbestos fibers stay in the lungs and continue to cause damage even after exposure.  He stated it would be impossible to separate the cause and effect of either exposure - the smoking or the asbestos - due to overlapping symptomatology.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for COPD.  In summary, the Veteran currently has COPD and he had asbestos exposure during service.  As to the remaining element, the most probative evidence of record, the private physician's letter, supports the finding that COPD developed in part due to this conceded asbestos exposure.  As such, the Board grants the benefits sought.

V. 38 U.S.C.A. § 1151

The Veteran contends his bilateral total hip replacement was caused by VA fault in treating his avascular necrosis, specifically in failure to diagnose the avascular necrosis for almost two years.  See November 2011 Veteran's Statement.

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected.  See 38 C.F.R. §§ 3.361.

Then, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361 (a).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused that disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  In evaluating the Veteran's claim, the Board first must consider whether the evidentiary record shows that he has additional disability that was caused by negligent VA medical treatment.  See 38 U.S.C.A. § 1151 (a)(1).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for bilateral total hip replacement due to avascular necrosis.

The Veteran's VA medical records indicate he first sought VA treatment in January 2007.  He initially complained of hip pain and longstanding back pain in September 2007, when he was referred to physical therapy.  The Veteran saw a neurologist in October 2007, reporting he had low back pain for five years and left groin and left hip pain for two years.  The neurology examination, including radiographs, was normal, and the neurologist referred him to a neurosurgeon.  The neurosurgeon indicated the Veteran complained of low back pain for 20 years, and noted there was some left leg weakness, but no reports of left hip pain.  In June 2008, the Veteran reported difficulty with weight bearing on his left leg, and the avascular necrosis was diagnosed via magnetic resonance imaging (MRI).

On June 2016 VA examination, the examiner noted there was no carelessness, negligence, lack of proper skill, or error in judgment or other similar instance of fault by the VA in not diagnosing the Veteran's avascular necrosis prior to June 2008.  The examiner noted there was a methodical, purposeful, step-wise approach to the Veteran's complaints once he entered the VA healthcare system in January 2007.  The examiner further stated that, after consulting with orthopedics, the Veteran would have required a hip replacement even if his avascular necrosis had been diagnosed earlier.  Surgical intervention is required when avascular necrosis is present and there are symptoms in the joint.

Here, there is no probative evidence that the Veteran underwent hospital care or medical or surgical treatment that resulted in his bilateral hip replacement (additional disability).  While VA treatment records confirm that the Veteran had a bilateral hip replacement, there has been no probative evidence presented to suggest that this was due to fault of VA medical providers.

The June 2016 VA medical opinion found there was no carelessness, negligence, or fault by VA, and that he would have had to undergo a bilateral hip replacement even if the avascular necrosis was diagnosed earlier.  The opinion has clear conclusions and supporting data, as well as adequate medical explanations.  Therefore, the Board accords great probative weight to the June 2016 VA examiner's opinion.  There is no differing opinion of record.

The Board has also considered the statements from the Veteran attributing his bilateral hip replacement to VA treatment.  However, the Veteran is not competent to provide an opinion as to the cause of any additional disability or whether a medical professional acted with a reasonable standard of care or acted with negligence, carelessness, lack of proper skill, error in judgment or fault.  An opinion as to the cause of the Veteran's reported additional disability due to VA treatment would involve an analysis of the medical records on file and knowledge of highly complex medical matters.  See Jandreau, 492 F.3d at 1377.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer an opinion on medical matters.

Accordingly, the Board concludes that the probative and persuasive evidence of record reflects that the Veteran does not have an additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or due to an event not reasonably foreseeable.  Therefore, the claim cannot be granted under the provisions of 38 U.S.C.A. § 1151. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for a panic disorder is denied.

Entitlement to service connection for avascular necrosis is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for COPD is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 for VA medical treatment for avascular necrosis is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

As an initial matter, following the Board's July 2015 decision granting service connection for major depressive disorder, the RO issued a November 2015 rating decision assigning an initial 30 percent disability rating, effective October 7, 2010.  
The Veteran filed an October 2016 notice of disagreement with both the rating and effective date assigned.  The RO has not issued a Statement of the Case (SOC) in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when such occurs, the Board must remand the case for issuance of an SOC.  The Veteran is advised that this claim is not fully before the Board at this time, and will be so only if he timely files a substantive appeal after a SOC is issued.

The Veteran contends his coronary artery disease with myocardial infarction is due to service, to include his service-connected depression.  He has not been afforded a VA examination for this claim.  As the Veteran has diagnosed coronary artery disease and provided a journal article indicating a relationship between heart disease and depression, the Board finds that a VA examination is necessary to assist him with his claim.  See 38 C.F.R. § 3.159 (c)(4), McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran does not currently meet the schedular requirements for a TDIU, but that the claim is inextricably intertwined with the grant of service connection for COPD and the claim of service connection for coronary artery disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Consideration of the claim for TDIU must be deferred pending the resolution (assignment of a disability rating) of the grant for COPD and (development and readjudication) of the coronary artery disease claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should review the record and issue an appropriate SOC addressing the claims for a disability rating in excess of 30 percent for major depressive disorder, recurrent, and an effective date earlier than October 7, 2010, for the grant of service connection for major depressive disorder, recurrent.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have full jurisdiction in the matter, he must timely file a substantive appeal.  If that occurs, this matter should be returned to the Board.

2. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the coronary artery disease on appeal; this specifically includes treatment records from the VA St. Louis Health Care System from July 2016 to the present.

3. After completing directive (1), the AOJ should arrange for a VA evaluation by a qualified medical professional to ascertain the etiology of the Veteran's coronary artery disease with myocardial infarction.  Based on the record, the examiner should provide a response to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's coronary artery disease with myocardial infarction is related to his service from February 1980 to January 1985?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's coronary artery disease with myocardial infarction is proximately due to his service-connected recurrent major depressive disorder?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's coronary artery disease with myocardial infarction has been aggravated by his service-connected recurrent major depressive disorder?  Aggravation is an increase in severity beyond the natural progress of the disorder.

Detailed reasons for all opinions should be provided.  The examiner is asked to specifically comment on the journal article the Veteran submitted in November 2015 titled "Biological mechanisms in the relationship between depression and heart disease."

4. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims, including the inextricably intertwined claim of TDIU (following assignment of a disability rating for the granted claim of service connection for COPD) performing all additional development deemed necessary.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


